  Case 19-00596       Doc 75  Filed 02/08/21 Entered 02/08/21 16:03:35                  Desc Main
                                 Document Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                                      )   BK No.:      17-10670
Yuri M. Birg                                                )
                                                            )   Chapter: 7
                                                            )
                                                                Honorable A. Benjamin Goldgar
                                                            )
                                                            )
                                    Debtor(s)               )
Ilene F. Goldstein                                          )   Adv. No.: 19-00596
                                                            )
                                                            )
                                    Plaintiff(s)
Ilana Birg                                                  )
                                                            )
                                                            )
                                    Defendant(s)            )

                     AGREED ORDER GRANTING MOTION TO COMPEL

        This matter coming before the court on the plaintiff's motion to compel Yuri Birg to appear for
his deposition and produce documents, due notice having been given, the court being fully advised, and
the parties, being in agreement, IT IS HEREBY ORDERED:

  1. The motion is granted.

   2. Yuri Birg must appear for his deposition on March 4, 2021, at 1:00 p.m. via Zoom, or within 7
days thereafter if that date should become unavailable for either party. Plaintiff must circulate Zoom
information at least 24 hours before the deposition.

   3. Yuri Birg must provide the Plaintiff's counsel all documents responsive to the subpoena no later
than February 27, 2021. The documents must be provided either through FedEx delivery to 105 W.
Madison, Suite 1500, Chicago, IL or through electronic delivery at wfactor@wfactorlaw.com.



                                                          Enter:


                                                                    Honorable A. Benjamin Goldgar

Dated: February 08, 2021                                            United States Bankruptcy Judge

 Prepared by:
 William J. Factor
 Law Office of William J. Factor, Ltd.
 105 W. Madison St., Suite 1500
 Chicago, IL 60602
